By the Court.

Benning, J.
delivering the opinion.
Among the negroes named in the deed of trust, were Susan and her children. She and her children did not go into the possession of Peter II. Chambers. In respect to them, there is no issue in the case; and therefore, in respect to them,, there is and can be no decision.
The other negroes named in the deed of trust, did go into-the possession of Peter H. Chambers; and as to them, there are two questions. The first is, whether they had not been-given absolutely to Mrs. Chambers, by her father, before he* made the deed of trust ? Peter H. Chambers insists that they had been; and the trustee, James Nolan, insists that-they had not been.
This question is one of mere evidence; and there was evidence on both sides of it. And the evidence on the side in favor off which the verdict went, though perhaps not as strong-as that on the other side, was yet far from weak.
That being so, it may at least be said, that with regard to-this question, there is nothing to constrain this Court to-grant the new trial. And that being so, it will not interfere- and say the discretion of the Court below, in refusing the new trial, was improperly exercised.
The second question is, whether Peter II. Chambers did not assent to the deed of trust, and accept the negroes in his possession under it ?
As to this question, Peter H. Chamber’s position is, that lie did not assent to the deed; or that if ho did, his assent *505Ought not to bind him, because he says, that at the time of Such assent, if. at any time there was such assent, he did not, know, his rights; or if he knew his rights and assented, that he did not, in assenting, act voluntarily. • -
This position, too,, is o,ne exclusively for-.the Jury. But whether there was apy evidence in favor of it or not, it is not. pe.ces'sary for us .to say ; for we have already said, in effect^ l]iat the evidence was such, on the first question, as to support the verdict; and that question was a decisive one, it. bemg whether the negroes had not been absolutely given to Mrs. Chambers before her marriage with Peter H. Chambers.. If, on this question, the evidence was such as to support the-verdict, of what consequence is it what the evidence was-on other questions ?
We affirm the judgment of the Court below.